Case 2:19-cr-20498-PDB-DRG ECF No. 137, PageID.1568 Filed 06/30/21 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 UNITED STATES OF AMERICA,
     Plaintiff,                                     Case No. 19-cr-20498
                                                    Hon. Paul D. Borman

 -vs-

 JASON KECHEGO,
      Defendant.
 ________________________________/


    MOTION FOR ATTORNEY CONDUCTED VOIR DIRE, ACCESS TO
      JURY QUESTIONNAIRES AND A SUPPLEMENTAL JUROR
                     QUESTIONNAIRE


        Defendant Jason Kechego, by and through counsel, Henry M. Scharg, moves

 this Court for Attorney Conducted Voir Dire, Access to Jury Questionnaires and

 for a Supplemental Juror Questionnaire, for the following reasons:

        1.   Defendant Kechego is charged in five counts of the First Superseding

 Indictment, as follows: Count One, First Degree Premeditated Murder, Aiding and

 Abetting, 18 U.S.C. §1111(a); Count Two, Conspiracy to Commit First Degree

 Premeditated Murder, 18 U.S.C. §1117; Count Three, Assault with Intent to

 Commit Murder, Aiding and Abetting, 18 U.S.C. §113(a)(1); Count Four, Assault

 Resulting in Serious Bodily Injury, 18 U.S.C. §113(a)(6); Count Five, Assault


                                         -1-
Case 2:19-cr-20498-PDB-DRG ECF No. 137, PageID.1569 Filed 06/30/21 Page 2 of 10




 Resulting in Serious Bodily Injury; Aiding and Abetting 18 U.S.C. §113(a)(6);

 (Doc. #123).

          2.       That attorney conducted voir dire, access to juror questionnaires, and

 the use of a supplemental juror questionnaire as part of the jury selection process is

 within the discretion of the Court as provided by the Fifth and Sixth Amendments

 to the United States Constitution, and guarantees the right to a fair and impartial

 jury.1

          3.       The use of a supplemental juror questionnaire prior to jury selection is

 an effective method of obtaining background information, as well as critical

 important personal information, and minimizes embarrassment and inconvenience

 to potential jurors.

          4.      The supplemental jury questionnaire is an effective mechanism that will

 allow counsel and/or the Court to follow-up on areas that raise a potential

 challenge for cause.

          5.      A supplemental jury questionnaire will benefit the government as well

 as the defense. Both the government and the defense have the right to intelligently

 exercise their precious preemptory challenges. This is especially true in a multi-



          1
              This principle was articulated in Thiel v Southern Pacific Company, 328 U.S. 217, 220
 (1946)


                                                   -2-
Case 2:19-cr-20498-PDB-DRG ECF No. 137, PageID.1570 Filed 06/30/21 Page 3 of 10




 defendant case where there is a multitude of factors that must be taken into

 consideration before using a preemptory challenge.

       6.     Per the Local Court Rule, defense counsel has sought concurrence of

 the attorneys for the government, Andrew Picek and Francis Carlson, who do not

 oppose the relief sought in this motion, and do not object to the Court deciding this

 motion without a hearing.

       WHEREFORE, for the following reasons, Defendant Kechego requests this

 Court grant his motion for attorney conducted voir dire, grant access to jury

 questionnaires and to allow for a supplemental jury questionnaire.

                                        Respectfully submitted,

                                        Henry M. Scharg (P28804)
                                        Attorney for Jason Kechego
                                        30445 Northwestern Hwy., Suite 225
                                        Farmigton Hills, Michigan 48334
                                        Phone: (248)596-1111
                                        hmsattyatlaw@aol.com


 Dated: June 30, 2021




                                         -3-
Case 2:19-cr-20498-PDB-DRG ECF No. 137, PageID.1571 Filed 06/30/21 Page 4 of 10




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 UNITED STATES OF AMERICA,
      Plaintiff,                                    Case No. 19-20498
 -vs-
                                                    Hon. Paul D. Borman
 JASON KECHEGO
     Defendant


                    BRIEF IN SUPPORT OF MOTION
                FOR ATTORNEY CONDUCTED VOIR DIRE,
                  ACCESS TO JURY QUESTIONNAIRES
              AND FOR A SUPPLEMENTAL QUESTIONNAIRE


       The Sixth Amendment secures to criminal defendants the right to trial by an

 impartial jury. Irwin v. Dowd, 366 U.S. 717, 722 (1961); United States v. Nell, 526

 F.2d 1223, 1229 (5th Cir. 1976) (“At stake is [Petitioner’s] right guaranteed by the

 Sixth Amendment to an impartial jury; the principal way this right is implemented

 is through the system of challenges exercised during voir dire of prospective

 jurors.”)

       Generally speaking, the procedures employed in conducting voir dire is an

 area in which the court enjoys wide discretion, subject to essential demands of

 fairness. See Dennis v. Mitchell, 354 F.3d 511, 524 (6th Cir. 2003). While Rule

 24(a)(1) of the Federal Rules of Criminal Procedure and the decisional law in


                                         -4-
Case 2:19-cr-20498-PDB-DRG ECF No. 137, PageID.1572 Filed 06/30/21 Page 5 of 10




 general give a broad range of discretion to a trial court in formulating the actual

 procedures under which jury selection is to take place, (“a trial court may permit

 the attorneys for the parties to conduct the examination) there is at bottom a

 judicial duty to do what is “reasonably practicable to enable the accused to have

 the benefit of the right of peremptory challenge or to prevent unfairness in the

 trial.” Baily v. United States, 53 F.2d 982, 984 (5th Cir. 1931). There is little

 question today that voir dire is a critical stage of the criminal proceeding. Swain v.

 Alabama, 380 U.S. 202, 219 (1965); Lewis v. United States, 146 U.S. 370, 374

 (1892) and that voir dire is an integral part of a defendant’s Sixth Amendment

 right. Rosales-Lopez v. United States, 451 U.S. 182, 188 (1981). As the Eighth

 Circuit Court of Appeals observed in United States v. Bear Runner, 502 F.2d 908,

 911 (8th Cir. 1974), “a searching voir dire is a necessary incident to the right to an

 impartial jury.”

       In the federal system, the voir dire process is often quite limited, indeed,

 often the judge assumes all responsibility for questioning the prospective jurors.

 See 9 Moore’s Federal Practice §47.10[3][e][i] (3rd Ed. 2006); United States v.

 Banks, 687 F.2d 967, 974 (7th Cir. 1982). Regardless of whether the court or

 counsel for the defendant conduct voir dire, the judge has broad discretion in

 determining what questions will be asked during voir dire. Ristaino v. Ross, 424



                                          -5-
Case 2:19-cr-20498-PDB-DRG ECF No. 137, PageID.1573 Filed 06/30/21 Page 6 of 10




 U.S. 589. 594-595 (1976); Rosales-Lopez v. United States, 451 U.S. 182, 189

 (1981). Regardless of the trial court’s broad discretion in the conduct of voir dire,

 it is nevertheless “subject to essential demands of fairness.” Wolfe v. Brigano, 232

 F.3d 499, 526 (6th Cir. 2000); United States v. Johnson, 584 F.2d 148, 155 (6th

 Cir., 1978), cert den, 440 U.S. 918 (1979); United States v. McAnderson, 914 F.2d

 934, 942 (7th Cir. 1990).

       When allowed, the courts have permitted the parties to conduct only limited

 voir dire. However, this procedure does not ensure that prospective jurors are not

 struck for improper reasons. With limited voir dire, the parties do not have enough

 information about the individual jurors to base their peremptory strikes on anything

 other than stereotypes. Where, as here, the case has been subjected to adverse

 pretrial publicity, the trial court should allow for a “searching questioning of

 potential jurors . . . to screen out those with fixed opinions as to guilt or

 innocence.” Nebraska Press Assn. v. Stuart, 427 U.S. 539, 564 (1976).

       The purpose of voir dire is to allow the parties to select jurors who can

 genuinely be fair and impartial. As the Supreme Court recognized “[p]reservation

 of the opportunity to prove actual bias is a guarantee of a defendant’s right to an

 impartial jury.”   Dennis v. United States, 339 U.S. 162, 171-72 (1950), the

 impaneling of a biased juror warrants a new trial. Johnson v. Armontouti, 961 F.2d



                                          -6-
Case 2:19-cr-20498-PDB-DRG ECF No. 137, PageID.1574 Filed 06/30/21 Page 7 of 10




 748, 754 (8th Cir. 1992).      This can best be done by allowing the parties to learn

 about the backgrounds and relevant views of each prospective juror.                 By

 conducting a thorough and searching voir dire of prospective jurors, the parties can

 intelligently exercise their peremptory challenges based upon characteristics of the

 individual juror. “[A] trial lawyer's judgments about a juror's sympathies are

 sometimes based on experienced hunches and educated guesses, derived from a

 juror's responses at voir dire...” J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 148

 (1994) (O'Connor, J., concurring).        Without adequate voir dire, the defendant

 knows virtually nothing about a prospective juror other than what he can see--

 gender, race and other personal characteristics unrelated to that individual's

 capacity for responsible jury service. However, as discussed supra, to strike a

 prospective juror on the basis of race or gender violates that juror's constitutional

 rights.

           In this case, given the government's allegations, there exists a multitude of

 critical areas that should be explored (criminal organization, gangs, rap videos,

 assault, threats, robbery, murder, drugs, etc.) that individual examination by the

 attorneys is necessary. United States v. Starks, 515 F.2d 112, 125 (3rd Cir. 1975).

 Also, Defendant Kechego seeks the entry by this Court of an order permitting him

 access to the jury questionnaires maintained by the jury clerk. This is not an



                                            -7-
Case 2:19-cr-20498-PDB-DRG ECF No. 137, PageID.1575 Filed 06/30/21 Page 8 of 10




 uncommon procedure in this District, but requires a specific order to be entered in

 order to effectuate it.

          Finally, Defendant Kechego asks the Court to circulate a supplemental

 questionnaire which seeks background information from each of the members of

 the jury panel from which the trial jury will be drawn. This procedure has been

 used in many cases tried in various District Courts, and may well be familiar to this

 Court.     Fed. R. Crim. P. 24 (a)(2) provides that if the court conducts the

 examination of jurors, the court is required to permit the parties to “submit further

 questions that the court may ask if it considers them proper.” It is particularly

 appropriate in a multi-defendant trial, and has been shown to streamline the voir

 dire process while providing a wealth of information in a non-intrusive manner.

 The use of such questionnaires provides a simple and effective way in which to get

 a great deal of basic information before the court and counsel for both sides in a

 manner which does not consume a great deal of court time.            While content

 questions might be helpful, the supplemental questionnaires sought here are

 constitutionally compelled since the failure to ask these probing questions will

 render Defendant Kechego’s trial fundamentally unfair. See Ross v. Oklahoma,

 487 U.S. 81, 88 (1988); United States v. Fish, 928 F.2d 185, 186 (6th Cir. 1991)




                                          -8-
Case 2:19-cr-20498-PDB-DRG ECF No. 137, PageID.1576 Filed 06/30/21 Page 9 of 10




 (Judge must use questions submitted by the parties to which an anticipated

 response would afford a basis for a challenge for cause.

       The procedure requested involves the circulation, prior to actual voir dire, of

 the questionnaires to all the members of the panel from which the jury will be

 drawn. When the questionnaires are filled out, they are duplicated and a copy is

 furnished to the Court and counsel for the government and the defense, for use and

 reference during voir dire. Through this procedure, the questions which are put in

 writing need not be asked of the jurors during the voir dire procedure, but

 individual answers which may call for further explanation can be pursued.

       WHEREFORE, for the foregoing reasons, Defendant Jason Kechego,

 requests this Honorable Court grant this motion for attorney conducted voir dire,

 grant access to jury questionnaires and grant a supplement questionnaire.

                                       Respectfully submitted,

                                       Henry M. Scharg (P28804)
                                       Attorney for Jason Kechego
                                       30445 Northwestern Hwy., Suite 225
                                       Farmington Hills, Michigan 48334
                                       Phone: (248) 696-1111
                                       hmsattyatlaw@aol.com

 Dated: June 30, 2021




                                         -9-
Case 2:19-cr-20498-PDB-DRG ECF No. 137, PageID.1577 Filed 06/30/21 Page 10 of 10




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,
      Plaintiff,                                         Case No. 19-cr-20498
 -vs-
                                                         Hon. Paul D. Borman
 JASON KECHEGO,
     Defendant.


                            CERTIFICATE OF SERVICE


       I hereby certify that on the June 30, 2021, I electronically filed the foregoing

 pleadings with the Clerk of the Court using the ECF system which will send

 notification of such filing to all parties of record.

                                          Respectfully submitted,

                                          Henry M. Scharg (P-28804)
                                          Attorney for Jason Kechego
                                          30445 Northwestern Hwy., Suite 225
                                          Farmington Hills, Michigan 48334
                                          Phone: (248) 596-1111
                                          E-Mail: hmsattyatlaw@aol.com

 Dated: June 30, 2021




                                            -10-
